DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) and species ANGPTL3 (claims 1-4 and 11-14) in the reply filed on May 31, 2022 is acknowledged.

Status of the Claims
	Claims 5-10 and 15-21 have been withdrawn as being directed to a non-elected invention or species.  Claims 1-4 and 11-14 are under examination at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to, inter alia, an immunogen comprising a VLP and an antigen linked to the VLP, where the antigen is from a polypeptide that inhibits LPL activity by binding to LPL.  Applicants have identified ANGPTL3, ANGPTL4 and ANGPTL8 as potential polypeptide candidates, and applicant has identified amino acids 32-47 and 32-57 from SEQ ID NO: 1 (ANGPTL3) as potential antigens to link to the VLP.  However, applicant’s claims encompass numerous polypeptides (and fragments therefrom) that inhibit LPL activity and that are structurally and biologically different from ANGPTL3, ANGPTL4 and ANGPTL8.  The claims also encompass numerous fragments of ANGPTL3 that may or may not be antigenic (claim 2).
	The written description rejection is made because the claims are interpreted as being drawn to a genus of polypeptides which possesses the function of inhibiting LPL activity.  The applicable standard for the written description requirement can be found in MPEP 2163; University of California v. Eli Lilly, 43 USPQ2d 1398 at 1407; PTO Written Description Guidelines; Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609; Vas- Cath Inc. v. Mahurkar, 19 USPQ2d 1111; and University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004).  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the specification is the function of the polypeptides being claimed (inhibition of LPL activity) and the structure of two antigens from ANGPTL3 (amino acids 32-47 and 32-57 of ANGPTL3).  There is no disclosure of sufficient characteristics of the claimed genus of polypeptides or antigens derived from the polypeptides to allow persons of ordinary skill in the art to recognize that applicant was in possess of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of polypeptides and antigens derived from the polypeptides.  A definition by function alone is not sufficient because it is only an indication of what a thing does, rather than what it is.  EliLily, 119 F.3 at 1568, 43 USPQ2d at 1406.
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  As discussed above, the skilled artisan cannot envision the distinguishing, identifying characteristics of the encompassed genus of polypeptides that inhibit LPL activity or the antigens derived therefrom.
Given that the specification has only described the function of the polypeptides and two fragments from ANGPTL3, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.

Claims 3-4 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to, inter alia, an immunogen comprising a VLP and an antigen linked to the VLP, where the antigen is at least 80% similar to amino acids 32-47 or amino acids 32-57 of SEQ ID NO: 1.  
	The written description rejection is made because the claims are interpreted as being drawn to an immunogen comprising a genus of antigens recited as being “at least 80%” similar to SEQ ID NO:1.  The applicable standard for the written description requirement can be found in MPEP 2163; University of California v. Eli Lilly, 43 USPQ2d 1398 at 1407; PTO Written Description Guidelines; Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609; Vas- Cath Inc. v. Mahurkar, 19 USPQ2d 1111; and University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004).  While one would be able to construct 80% variants of amino acids 32-47 or amino acids 32-57 of SEQ ID NO:1 and test them for their ability to be immunogenic, this process of guesswork does not put one in possession of the genus of fragments that are at least 80% identical to amino acids 32-47 or amino acids 32-57 of SEQ ID NO: 1 and are antigenic.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the disclosure is the structure of the antigens (i.e., amino acids 32-47 or amino acids 32-57 of SEQ ID NO: 1) and the function of that structure (i.e., antigenic).  There is no disclosure of any particular portion of the structure that must be conserved or that can be altered in order to be “at least 80% identical” to amino acids 32-47 or amino acids 32-57 of SEQ ID NO:4 and retain the ability to be antigenic.  
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  A definition by function alone does not suffice to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is.  EliLily, 119 F.3 at 1568, 43 USPQ2d at 1406.
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of fragments that are "at least 80%” similar to amino acids 32-47 or amino acids 32-57 of SEQ ID NO:1 that are still antigenic.  Given that the specification has only described the structure and function of amino acids 32-47 or amino acids 32-57 of SEQ ID NO:1, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648